Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2022. Thereby providing claims 1-15 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baier (US 2021/0156970).

	For claim 1, Baier discloses a method for environment mapping, comprising: 
	at a lidar emitter ([0025] beam source 2 for generating at least one electromagnetic beam 4), 
	emitting a set of optical beams toward a beam director ([0013] generating optics can include beam splitters, diffractive optical elements, or the like which can split the at least one beam generated by the beam source or fan it out into multiple beams. The individual beams preferably form individual beam dots in this case, which can be used to expose the scanning area). It would be obvious to a person with ordinary skill in the art to combine one Baier embodiment with another for the predictable benefit of increasing exposing the scanning area. 
	at the beam director, directing each optical beam of the set outward of a sweep axis ([0006] Tilting or rotating of the at least one generated beam causes a continuous change of the area of the at least one generated and formed beam and thus also a change of the scanning area or a vertical scanning angle of the LIDAR device), 
	wherein: the set of optical beams intersect a reference cylindrical surface ([0006] generating optics can thus be, for example, a cylindrical lens, a Fresnel lens, a diffractive optical element, a tandem cylindrical lens, etc.) at a set of points ([0006]  the generated dots of a dot matrix), 
	wherein each optical beam of the set of optical beams intersects the reference cylindrical surface at a different point of the set of points (Fig. 5: e.g Cylindrical lens 14) ; 
	the reference cylindrical surface is coaxial with the sweep axis ([0016] rotated by at least two cylindrical lenses.); and 
	a plurality of points of the set of points are substantially arrayed along an array direction ([0006] The dot matrix can be formed, for example, as a line, a circle, a rectangle), 
	wherein a reference line parallel to the sweep axis intersects the array direction at a substantially oblique angle (fig. 1, [0025] The two cylindrical lenses 12, 14 are situated pivoted by a constant angle of 45° in relation to each other according to the example embodiment.); 
	at the beam director, while directing each optical beam of the set outward of the sweep axis, sweeping each optical beam of the set about the sweep axis ([0006] Tilting or rotating of the at least one generated beam causes a continuous change of the area of the at least one generated and formed beam and thus also a change of the scanning area or a vertical scanning angle of the LIDAR device), 
	wherein each optical beam of the set sweeps out a respective region of a respective right conical surface coaxial with the sweep axis (FIG. 3. Images 20 illustrate shapes of beam 16 rotated for the purpose of correction at different rotation angle positions of cylindrical lens composite 10 upon an incidence on deflection unit 18.); 
	at a lidar receiver, receiving a plurality of reflected optical beams ([0031] A beam reflected on an object can be received and detected 32 by a detector ), 
	each reflected optical beam originating from a reflection, off a respective object, of a different optical beam of the set of optical beams ([0031] A beam reflected on an object ); and 
	based on the plurality of reflected optical beams, determining, for each reflected optical beam of the plurality, a relative location of the respective object ([0015] If an object is located in the scanning area, at least one beam reflected on this object is received by a detector via an optional receiving optics and converted into electric signals. The electric signals can subsequently be processed and analyzed. [0003] Inherent to LIDAR - LIDAR (light detection and ranging)).

For claim 2, Baier discloses wherein a second plurality of points of the set of points are substantially arrayed along a second array direction perpendicular to the array direction ([0006]  the generated dots of a dot matrix).

For claim 3, Baier discloses wherein the set of points substantially defines a rectangular array ([0006]  the generated dots of a dot matrix).

For claim 4, Baier discloses wherein sweeping each optical beam of the set about the sweep axis comprises sweeping each optical beam about the sweep axis by a full rotation ([0006] revolution of the deflection unit by 360°).

For claim 13, Baier discloses wherein each optical beam of the set of optical beams is emitted substantially concurrently ([0013] The scanning area can be exposed in a pulsed or continuous manner by a dot matrix.).

For claim 14, Baier discloses wherein each optical beam of the set of optical beams is emitted substantially continuously, wherein the lidar receiver receives the plurality of reflected optical beams while the lidar emitter emits the set of optical beams ([0013]  In this way, the LIDAR device can also be constructed coaxially and can emit generated beams and receive reflected beams simultaneously.).

For claim 15, Baier discloses wherein the beam director directs each reflected optical beam of the plurality to the lidar receiver ([0013]  For this purpose, the generated beams and the reflected beams can have at least a slight offset in relation to one another and can preferably be incident on different areas on the deflection unit.).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baier (US 2021/0156970) in view of Gazit (US 2016/0327637).

For claim 12, while Baier does not, Gazit taches wherein: the set of points substantially defines a hexagonal array, the hexagonal array defining the array direction, a second array direction, and a third array direction; the array direction, the second array direction, and the third array direction are coplanar and each intersect at 60° angles; the reference line intersects the second array direction at a second substantially oblique angle; and the reference line intersects the third array direction at a third substantially oblique angle ([0019]  lasers 211 arranged within a hexagonal construct 201). It would be obvious to a person with ordinary skill in the art to combine the teachings of Gazit with Baier for the predictable improvement of reducing unilluminated areas between the fields of view of the lasers.


Allowable Subject Matter
Claims 5-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O'Keeffe; James Thomas	US 20190011541 A1	Lidar with malfunction detection
O'Keeffe; James Thomas	US 20190120939 A1	DYNAMICALLY STEERED LIDAR ADAPTED TO VEHICLE SHAPE
FRIED; DALE G. et al.	US 20180275252 A1	SYSTEM AND METHOD FOR WIDE-AREA SURVEILLANCE
Phillips; Steven L. et al.	US 20110255070 A1	TRAFFIC SCANNING LIDAR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485